         Case 6:21-cv-00146-ADA Document 13 Filed 02/23/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


 SATCO PRODUCTS, INC.,
           Plaintiff,

 v.                                                Civil Action No. 6:21-cv-00146-ADA

 SIGNIFY NORTH AMERICA CORP.,
 and SIGNIFY NETHERLANDS B.V.
             Defendants.


                DEFENDANTS’ FIRST UNOPPOSED MOTION
      FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

       Defendants Signify North America Corporation and Signify Netherlands B.V.

(collectively, “Signify” or “Defendants”) file this unopposed motion for extension of time to

answer or otherwise respond to Plaintiff Satco Products, Inc.’s (“Plaintiff”) Complaint (ECF No.

1).

       Plaintiff filed its Complaint on February 12, 2021 (ECF No. 1) and filed a request that a

summons issue as to Signify North America Corp. on February 12, 2021 (ECF No. 4). Plaintiff

served Signify North America Corp. with process on February 17, 2021, making Signify North

America Corp.’s initial deadline to respond March 10, 2021. Plaintiff has not yet served Signify

Netherlands B.V. with process or requested service under the Hague Convention, but requested on

February 16, 2021 that Signify Netherlands B.V. execute a waiver of service.

       Plaintiff and Defendants have met and conferred and have agreed that the foreign

corporation Signify Netherlands B.V. will waive service of process in exchange for a 90-day

extension of time for all Defendants to respond to the Complaint, consistent with the deadline

extensions set forth in Fed. R. Civ. P. 4(d)(3) and 12(a)(1)(A)(ii). There is good cause to allow

this extension because this agreed extension will avoid the formalities of service via the Hague

                                               1
LEGAL02/40442614v1
            Case 6:21-cv-00146-ADA Document 13 Filed 02/23/21 Page 2 of 3




Convention or of waiving formal service using Forms AO 398 and 399 in order to arrive at the

same answer deadline that would otherwise be in effect if service were waived. Plaintiff and

Defendants have further agreed that Signify North America Corp.’s Answer will be due on that

same date in the interest of efficiency for both the Court and the parties.

       Accordingly, Defendants respectfully request an extension of time up to and including May

17, 2021, to answer or otherwise respond to Plaintiff’s Complaint. Counsel for Plaintiff confirmed

via email on February 19, 2021 that Plaintiff does not oppose this requested extension of time.

       Accordingly, Defendants respectfully request that the Court issue the attached proposed

order extending Defendants’ time to answer or otherwise respond to Plaintiff’s complaint to May

17, 2021.



Dated: February 23, 2021                              Respectfully submitted,

                                                      By: /s/ Brady Cox
                                                      Brady Cox (TX Bar No. 24074084)
                                                      ALSTON & BIRD LLP
                                                      2200 Ross Avenue, Suite 2300
                                                      Dallas, Texas 75201
                                                      Phone: (214) 922-3400
                                                      Fax: (214) 922-3899
                                                      brady.cox@alston.com

                                                      Attorney for Defendants




                                                  2
LEGAL02/40442614v1
            Case 6:21-cv-00146-ADA Document 13 Filed 02/23/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system on February

23, 2021.

                                                   /s/ Brady Cox
                                                   Brady Cox




                                               3
LEGAL02/40442614v1
